                                                                  !:' _ _ _ _ _ _ _
                                                                  '
                                                                      CSDC       SD~Y
                                                                      DOCUMENT
                                                                      ELECTRO>:ICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC#:                              ~-
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED:       _2 -l: ___ 11.._~'-
GREGORY DESTINE,

                                 Plaintiff,
                                                                  1:20-CV-0082 (LTS)
                     -against-
                                                               ORDER OF SERVICE
THE CITY OF NEW YORK; OFFICER
JOSEPH,

                                 Defendants.

LAURA TAYLOR SWAIN, United States District Judge:

       Plaintiff, who appears prose and is presently incarcerated in the Ulster Correctional

Facility, asserts claims that the defendants violated his federal constitutional rights. He sues the

City of New York and New York City Police Officer Joseph. The Court construes Plaintiffs

complaint as asserting claims under 42 U.S.C. § 1983 and under state law.

        By order dated February 4, 2020, the Court granted Plaintiffs request to proceed without

prepayment of fees, that is, in forma pauperis ("IFP"). 1

        The Court directs service on the City of New York and Officer Joseph.

                                              DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve ifthe plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of



        1
        Plaintiff filed his complaint while he was held in the Otis Bantum Correctional Center
on Rikers Island. Prisoners are not exempt from paying the full filing fee, even when they have
been granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(l).
Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on the City of New York and Officer Joseph until the Court reviewed the

complaint and ordered that summonses be issued for those defendants. The Court therefore

extends the time to serve those defendants until 90 days after the date that summonses for those

defendants are issued. If the complaint is not served on those defendants within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff's responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App'x 50, 52 (2d Cir. 2010) (summary order) ("As

long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals' failure to effect service automatically constitutes 'good cause' for an

extension of time within the meaning of Rule 4(m).").

        To allow Plaintiff to effect service on the City of New York and Officer Joseph through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form ("USM-285 form") for each of those defendants. The Clerk of

Court is further instructed to issue summonses for those defendants, and deliver to the Marshals

Service all of the paperwork necessary for the Marshals Service to effect service on those

defendants.

        Plaintiff must notify the Court if his address changes, and the Court may dismiss this

action if Plaintiff fails to do so.

                                           CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.



                                                   2
       The Court also directs the Clerk of Court to issues summonses for the City of New York

and Officer Joseph, complete USM-285 forms with the service addresses for those defendants,

and deliver all documents necessary to effect service on those defendants to the U.S. Marshals

Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    Wtv~ ~ ~.,:)-0
           New York, New York

                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge

Copy mailed to:

Gregory Destine
NYSID: 01798272M
DIN No: 20R0172
Ulster Correctional Facility
750 Berme Road
P.O. Box 800
Napanoch, NY 12458-0800




                                                 3
           DEFENDANTS AND SERVICE ADDRESSES

1. City of New York
   Law Department
   100 Church Street
   New York, New York 10007

2. Police Officer Joseph, Badge No. 5012196
   Midtown South (14th) Precinct
   357 West 35th Street
   New York, New York 10001-1701
